      Case 4:19-cv-00226 Document 162 Filed on 05/29/20 in TXSD Page 1 of 3
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                   IN THE UNITED STATES DISTRICT COURT         May 29, 2020
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION
                                                             David J. Bradley, Clerk


                                               )
RUSSELL, et al.                                )
                                               )
Plaintiffs,                                    )
                                               )             Case No. 4:19-cv-00226
v.                                             )         The Honorable Lee H. Rosenthal
                                               )            Chief U.S. District Judge
HARRIS COUNTY, TEXAS, et al.                   )
                                               )
Defendants.                                    )
                                               )

                                   SCHEDULING AND
                                DOCKET CONTROL ORDER

        The disposition of this case will be controlled by the following schedule:

     1. INTERIM CONFERENCE: June 4, 2020, at 1:30 p.m. CDT

     2. ANSWER / MOTIONS TO DISMISS

              a. Defendants and Intervenors must Answer or file Motions to Dismiss by: June
                 22, 2020
              b. Plaintiffs Must Respond to any Motions to Dismiss by: July 10, 2020
              c. Defendants and Intervenors must File any Reply Briefs by: July 17, 2020

     3. INTERIM CONFERENCE: June 26, 2020, at 1:30 p.m. CDT

     4. INTERIM CONFERENCE: July 31, 2020, at 1:30 p.m. CDT

     5. MOTIONS TO ADD NEW PARTIES (The attorney causing the addition of new
        parties will provide copies of this Order to new parties): August 14, 2020

     6. MOTIONS FOR LEAVE TO AMEND PLEADINGS (Parties filing motions after this
        deadline must show good cause): August 14, 2020

     7. INTERIM CONFERENCE: August 28, 2020, at 1:30 p.m. CDT

     8. INTERIM CONFERENCE: September 25, 2020, at 1:30 p.m. CDT

     9. INTERIM CONFERENCE: October 30, 2020, at 1:30 p.m. CDT

     10. INTERIM CONFERENCE: December 4, 2020, at 1:30 p.m. CDT

                                                   1
 Case 4:19-cv-00226 Document 162 Filed on 05/29/20 in TXSD Page 2 of 3




11. INTERIM CONFERENCE: January 8, 2021, at 1:30 p.m. CDT

12. INTERIM CONFERENCE: January 29, 2021, at 1:30 p.m. CDT

13. INTERIM CONFERENCE: February 26, 2021, at 1:30 p.m. CDT

14. COMPLETION OF FACT DISCOVERY: March 12, 2021

   Written discovery requests are not timely if they are served so close to this deadline that
   under the Federal Rules of Civil Procedure the response would not be due until after the
   deadline.

15. INTERIM CONFERENCE: March 26, 2021, at 1:30 p.m. CDT

16. RESPONSES IN OPPOSITION TO CLASS CERTIFICATION DUE: April 16,
    2021

17. EXPERTS ON MATTERS OTHER THAN ATTORNEY’S FEES

       a. April 16, 2021: The plaintiffs (or the party with the burden of proof on an issue)
          will designate expert witnesses in writing and provide the report required by Rule
          26(a)(2) of the Federal Rules of Civil Procedure along with any data or other
          materials relied on by the expert in forming their opinion.

       b. May 14, 2021: The opposing party will designate expert witnesses in writing and
          provide the report required by Rule 26(a)(2) of the Federal Rules of Civil
          Procedure along with any data or other materials relied on by the expert in
          forming their opinion.

18. ALTERNATIVE DISPUTE RESOLUTION: Mediation or other form of dispute
    resolution, if deemed appropriate by all parties, should be completed by April 21, 2021.

19. INTERIM CONFERENCE: April 30, 2021, at 1:30 p.m. CDT

20. INTERIM CONFERENCE: May 28, 2021, at 1:30 p.m. CDT

21. INTERIM CONFERENCE: June 25, 2021, at 1:30 p.m. CDT

22. COMPLETION OF EXPERT DISCOVERY: July 1, 2021

23. INTERIM CONFERENCE: July 30, 2021, at 1:30 p.m. CDT

24. PRETRIAL DISPOSITIVE MOTIONS DEADLINE: August 1, 2021

   No dispositive motion may be filed after this date except for good cause.


                                            2
     Case 4:19-cv-00226 Document 162 Filed on 05/29/20 in TXSD Page 3 of 3




   25. JOINT PRETRIAL ORDER AND MOTION IN LIMINE DEADLINE: August 15,
       2021

       The Joint Pretrial Order will contain the pretrial disclosures required by Rule 26(a)(3) of
       the Federal Rules of Civil Procedure. The plaintiffs are responsible for timely filing the
       complete Joint Pretrial Order. Failure to file a Joint Pretrial Order timely may lead to
       dismissal or other sanction in accordance with the applicable rules.

   26. DOCKET CALL: September 13, 2021

       Docket Call will be held at 8:30 a.m. CDT in Courtroom 11-B, United States Courthouse,
       515 Rusk, Houston, Texas. No documents filed within 7 days of the Docket Call will be
       considered. Pending motions may be ruled on at docket call, and the case will be set for
       trial as close to the docket call as practicable.

   27. Additional orders relating to disclosures, discovery, or pretrial motions:

       Any party wishing to make any discovery motions should arrange for a pre-motion
       conference with the court before the preparation and submission of any motion papers.
       That includes a motion to compel, to quash, or for protection. Email Mrs. Eddins at
       Lisa_Eddins@txs.uscourts.gov or fax her at 713-250-5213 to arrange for a pre-motion
       conference. Notify your adversary of the date and time for the conference.

      The parties agree to submit attorney’s fees issues to the court by affidavit after liability
and damages are resolved.

               SIGNED on May 29, 2020, at Houston, Texas.


                                                     ______________________________________
                                                                  Lee H. Rosenthal
                                                           Chief United States District Judge




                                                 3
